Title: To James Madison from David Boudon, 18 February 1811 (Abstract)
From: Boudon, David
To: Madison, James


18 February 1811, Georgetown. Offers his services as a teacher of drawing for the military academy in Washington proposed in JM’s message to Congress. Mentions that he has had the honor to know JM, lists his credentials, and gives his reasons for seeking the post. In a postscript mentions that the previous summer he had shown Dolley Madison part of his collection of paintings by old masters and adds that he also owns a Holy Family by Michelangelo da Caravaggio, which he was obliged to cut in order to put it in his trunk for fear that, if rolled up, the colors would shred as paint on a too brittle canvas.
